Title: To Thomas Jefferson from James Madison, 4 May 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington May 4. 1807.
                        
                        I recd by the last Mail your note fixing the time for your return.
                        The Wash has put herself into a situation denoting a departure, but it is probable that a further delay is
                            convenient for her compleat preparation. The dispatches will have made ready for her some time since, but the lights
                            thrown on the Treaty by the gentlemen consulted, and the flaws which have successively disclosed themselves to a nearer
                            inspection, have rendered the task more tedious as well as more difficult than was at first supposed. In several
                            instances, particularly, the Colonial article, the definition of our ultimatum presents questions which the authority here
                            have not presumed to decide. Add to this, that there is found to be some variance in our impressions as to one or two
                            articles, to which your memorandum refers, whether they were included or not in the Ultimatum. Lastly, all of us are so
                            apprehensive that nothing will be done on the subject of impressments, if the negociation be renewed with a recall even of
                            concessions already made in the Treaty, as well as without any fresh concessions on that point, and that a final failure
                            of the negociation must lead to a very serious posture of things, that it is thought best on the whole, to await your
                            return, and your ultimate determination, how far it may be admissible to authorize an agreement, within certain limits not
                            to employ British seamen. Mr. Gallatin seems to join decidedly with the other Gentlemen, in thinking the crisis calls for
                            the concession in the degree of not employing any who have been less than two years in our navigation. It is perhaps the
                            more necessary that the concession which may be ultimately offered by us, or forced upon us by an offer from the other
                            party, should accompany the present instructions, as the intermediate hazards may otherwise be a source of very specious
                            censure; and as these hazards may be increased by the unfriendly changes in the British Cabinet. At all events the delay of
                            a few days seems to be far outweighed by the advantage of being guided by a more precise knowledge of your view of the
                            whole subject: and the delay will be abridged as much as possible, by leaving nothing to be done that can be put in
                            readiness, before your fiat shall be signified.
                        I remain always yours with respectful attachment.
                        
                            James Madison
                            
                        
                    